As filed with the Securities and Exchange Commission on January 28,2008 Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENERLUME ENERGY MANAGEMENT CORP. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation or Organization) 5812 (Primary Standard Industrial Classification Code Number) 06-1168423 (IRS Employer Identification Number) Two Broadway Hamden, Connecticut 06518-2697 (203)248-4100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant's Principal Executive Offices) Michael C. Malota Chief Financial Officer EnerLume Energy Management Corp. Two Broadway Hamden, Connecticut 06518-2697 (203)248-4100 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: John B. Wills, Esq. Adam D. Averbach, Esq. Berenbaum, Weinshienk & Eason, P.C. 370 Seventeenth Street, 48th Floor Denver, Colorado80202-5626 (303) 825-0800 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement, as determined by the selling shareholders. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum OfferingPrice PerShare (2) Proposed Maximum Aggregate OfferingPrice Amount of Registration Fee Common Stock $0.001, par value per share 5,193,367 $ 1.90 $ 9,867,397 $ 387.79 Common Stock $0.001, par value per share underlying Warrants 1,966,017 $ 1.90 $ 3,735,432 $ 146.80 Total 7,159,384 $ 13,602,829 $ 534.59 (1) Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended, and in order to prevent dilution, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of a stock split, stock dividend, recapitalization or similar transaction involving the registrant’s common stock. (2) Estimated solely for the purpose of computing the amount of registration fee pursuant to Rule 457(c) under the Securities Act, based on the average of the high ($2.00) and low ($1.79) prices of the Registrant’s common stock reported on the Over-the-Counter Bulletin Board on January24, 2008, which was within five business (5) days of the date of the filing hereof. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. The selling shareholders may not sell these securities until the Securities and Exchange Commission declares the related registration statement effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated January 28, 2008 Preliminary Prospectus 7,159,384 Shares (including 1,966,017 Shares underlying Warrants) Offered by Selling Shareholders of ENERLUME ENERGY MANAGEMENT CORP. COMMON STOCK This prospectus relates to the resale by the selling shareholders identified in this prospectus of up to 7,159,384 shares of our common stock. These shares comprise (i) 5,193,367 shares sold to investors in various private placements from 2006 to 2007, including 50,383 shares issued to the placement agent and its affiliates in connection with the private placements, and (ii) 1,966,017 shares underlying warrants issued in connection with those private placements, including 370,169 shares underlying warrants issued to the placement agent and its affiliates in connection with the private placements. The warrants have exercise prices ranging from $1.75 to $2.25 and expire the later of two years after the effective date of this registration statement or five years after the date of issuance. Information regarding the selling shareholders and the manner in which they acquired their shares, and the times and manner in which they may offer and sell shares of our common stock under this prospectus, is provided under “Selling Shareholders” and “Plan of Distribution” in this prospectus. Our common stock is listed on the Over-the-Counter Bulletin Board under the symbol “ENLU.”The closing price of our common stock on January24, 2008 on the Over-the-Counter Bulletin Board was $1.95. All of the securities offered by this prospectus may be sold from time to time by or on behalf of the selling shareholders. The prices at which the selling shareholders may sell their shares of our common stock will be determined by the prevailing market price for the shares or in negotiated transactions. We will receive none of the proceeds from the sale of these shares by the selling shareholders under this prospectus. To the extent the warrants are exercised for cash, if at all, we may receive the exercise price for those warrants. However, under the terms of the 370,169 warrants issued tothe placement agent and its affiliates, cashless exercise is permitted.We intend to use any cash proceeds received from the exercise of warrants for working capital and other general corporate purposes. We cannot assure you that any of the warrants will ever be exercised for cash or at all. We will pay all of the registration expenses incurred in connection with this offering (estimated to be approximately $65,535) but the selling shareholders will pay all of the selling commissions, brokerage fees and related expenses. Investing in our securities involves a high degree of risk. See the sections entitled “Risk Factors” and “Cautionary Note Regarding Forward-Looking Statements” on page5 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2008 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus or any prospectus supplement. This prospectus is not an offer of these securities in any jurisdiction where an offer and sale is not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. References in this prospectus to “we,” “our,” “us” and “EnerLume” refer to EnerLume Energy Management Corp. and our consolidated subsidiaries, including RS Services Inc. and EnerLume Corp. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 5 Cautionary Note Regarding Forward-Looking Statements 13 Use of Proceeds 14 Common Stock Price Range 15 Selected Financial Data 17 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Business 33 Management 39 Executive Compensation 43 Certain Relationships And Related Transactions 52 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Selling Shareholders 58 Plan of Distribution 67 Description of Our Securities 69 Indemnification for Securities Act Liabilities 69 Experts 70 Legal Matters 70 Where You Can Find More Information 70 Index to Financial Statements 71 ii PROSPECTUS SUMMARY You should read the following summary together with the entire prospectus including the more detailed information in our consolidated financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider, among other things, the matters discussed under the caption “Risk Factors.” The Offering This prospectus relates to the resale by the selling shareholders identified in this prospectus of up to 7,159,384 shares of our common stock. These shares comprise (i) 5,193,367 shares sold to investors in various private placements from 2006 to 2007, including 50,383 shares issued to the placement agent and its affiliates in connection with the private placements, and (ii) 1,966,017 shares underlying warrants issued in connection with those private placements, including 370,169 shares underlying warrants issued to the placement agent and its affiliates in connection with the private placements. The warrants have exercise prices ranging from $1.75 to $2.25 and expire the later of two years after the effective date of this registration statement or five years after the date of issuance. No shares are being offered for sale by us. Shares of common stock outstanding 13,215,730 Shares offered by us 0 Total number of shares offered by selling shareholders 7,159,384 (assuming exercise of the warrants). Common stock to be outstanding after the offering (assuming exercise of the Warrants) 15,181,747 Use of Proceeds We will not receive any of the proceeds from the sales of the shares by the selling shareholders. We will pay all of the registration expenses incurred in connection with this offering (estimated to be approximately $65,535) but the selling shareholders will pay all of the selling commissions, brokerage fees and related expenses. To the extent the warrants are exercised for cash, if at all, we may receive the exercise price for those warrants. However, under the terms of the 370,169 warrants issued to our placement agent and its affiliates, cashless exercise is permitted.We intend to use any cash proceeds received from the exercise of warrants for working capital and other general corporate purposes. We cannot assure you that any of the warrants will ever be exercised for cash or at all. OTCBB Our common stock is listed on the Over-the-Counter Bulletin Board under the symbol “ENLU.”The closing price of our common stock on the Over-the-Counter Bulleting Board on January24, 2008 was $1.95. Risk Factors See “Risk Factors” beginning on page5 and other information included in this prospectus for a discussion of factors you should consider before deciding to invest in shares of our common stock. The selling shareholders may sell their shares in the open market at prevailing market prices or in private transactions at negotiated prices. The selling shareholders may sell the shares directly, or may sell them through underwriters, brokers or dealers. The selling shareholders and their respective agents reserve the sole right to accept or reject in whole or in part any proposed purchase of securities. Underwriters, brokers or dealers may receive 1 discounts, concessions or commissions from a selling shareholder or from a purchaser and this compensation might be in excess of the compensation customary in the type of transaction involved. We provide more information about how the selling shareholders may sell their shares in the section of this prospectus titled “Plan of Distribution.” In this prospectus, the terms “the company,” “we,” “us,” and “our” refer to EnerLume Energy Management Corp. and, unless the context otherwise requires, its subsidiaries. Our Company EnerLume Energy Management Corp., is a Colorado corporation headquartered in Hamden, Connecticut.Through our wholly-owned subsidiaries, RS Services, Inc. and EnerLume Corp., we are an outsource provider of energy conservation management products and services. Our RS Services subsidiary comprises our full service electrical contracting services segment.RS Services offers its customers an experienced team of individuals specializing in the installation and design of electrical systems, energy management systems, telecommunication networks and retrofitting of existing control panels, lighting systems, and alarm systems.Our EnerLume Corp. subsidiary comprises our energy conservation segment and currently consists of the sales, marketing, and research and development of our EnerLume|EM®.The EnerLume|EM® is an electrical energy saving device that treats electronic ballasts with fluorescent lighting systems, and can reduce electricity bills by up to 15% or more.The EnerLume|EM® is suitable for use in manufacturing facilities, parking garages, warehouses and anywhere fluorescent lighting is used, and has a universal fit and causes a minimum disruption for approximately 50% of electrical usage in energy by eliminating waste through facility wide control and treatment of power consumption.EnerLume|EM® also provides strong value-adds inherent in the technology, including energy measurement and power monitoring.The firmware provides timing direction to the ballasts as to when to draw power in such a way as to maintain full, peak voltage for maximum light output.Electrical consumption is reduced because ballast efficiency is maximized.Therefore, the EnerLume|EM® improves the efficiency of a lighting system by reducing the electrical energy consumed while maintaining nearly all the light output. As of January18, 2008 we employed approximately 62 full-time employees and 1 temporary staff. Our principal executive offices are located at Two Broadway, Hamden, Connecticut 06518. Our telephone number is(203) 248-4100. Recent Developments This section covers developments beginning in the first quarter of fiscal 2008 (beginning July 1, 2007), the last period for which reports were provided to shareholders. Sale of Corporate Dining On October19, 2007, the holders of a majority of shares of the Company’s outstanding common stock approved the sale of substantially all of the assets comprising our contract food management division pursuant to the Asset Purchase Agreement dated April17, 2007 and amended on August31, 2007 by and between the Company, Timothy Hayes and an entity formed by Mr. Hayes to facilitate the transaction.The transaction closed on October26, 2007 and the principal assets of this division sold in the transaction consisted of the Host America name, customer accounts, equipment, inventory, intellectual property and promotional and marketing materials. The Asset Purchase Agreement provided for a cash purchase price of $1.2 million dollars subject to certain adjustments prior to closing based upon the remaining corporate dining accounts and inventory on hand from the date of the original agreement to the closing.In addition, $196,097 of the total purchase price is being held in an escrow account for a period of 120 calendar days from closing to determine the number of key accounts that have been retained by this division.Based upon the aforementioned adjustments made at closing, the final cash purchase price paid to the Company was $1,137,077. Mr. Hayes formerly served as the director of operations for the corporate dining division and resigned from the Company effective at the closing date.The Company believes the sale was fair to the Company and its shareholders based upon a fairness opinion provided by Marshall & Stevens, an independent valuation firm.In addition, the Company’s audit committee reviewed the transaction and the Company’s board of directors approved the transaction based upon the conclusion the terms were no less favorable than generally available to an independent third party. David Murphy, the Company’s chief executive officer and a director, entered into a non- 2 competition agreement with the purchaser for a period of five years and was paid $34,218 as consideration for entering into the non-compete agreement. Sale of Unitized Meals On October19, 2007, the holders of a majority of shares of the Company’s outstanding common stock approved the sale of substantially all the assets of Lindley Food Services Corporation, our supplier of fresh unitized meals to schools and senior feeding programs.Pursuant to the Asset Purchase Agreement dated April17, 2007, the Company sold to Lindley Acquisition Corporation substantially all the assets of this division which consisted of equipment, inventory, accounts receivable, intellectual property, contracts and agreements, cash and real estate and capital services leases.The transaction closed on October31, 2007.The Asset Purchase Agreement provided for a cash purchase price of $2,500,000 subject to an adjustment based on the net asset value of the division two days prior to closing.As a result of the aforementioned adjustments, the Company received net proceeds of $2,251,202 from the sale of this division.Prior to the transaction, Gilbert Rossomando was the president of this division and Mark Cerreta was the executive vice president of this division.Messrs. Rossomando and Cerreta are the sole shareholders of Lindley Acquisition Corporation.Mr. Rossomando will remain a director of the Company, however, Messrs. Rossomando and. Cerreta resigned as officers of the Company effective at the closing date.The Company believes the sale was fair to the Company and its shareholders based upon a fairness opinion provided by Marshall & Stevens, an independent valuation firm.In addition, the Company’s audit committee reviewed the transaction and the Company’s board of directors approved the transaction based upon the conclusion the terms were no less favorable than generally available to an independent third party. Corporation Name Change At a special meeting of shareholders of the Company held on October19, 2007, the holders of a majority of shares of the Company’s outstanding common stock approved a proposal that the Company amend its articles of incorporation and change its name from “Host America Corporation” to “EnerLume Energy Management Corp.”.On October24, 2007, the Company filed articles of amendment to amend its articles of incorporation with the office of the Secretary of State of the State of Colorado to effect this change of name. History We were originally incorporated in Delaware on February6, 1986 under the name of University Dining Services, Inc. and subsequently changed our name to Host America Corporation and our domicile to Colorado.Historically, our core business was food service, including food service management and sales of unitized meals. From 2002 through 2004, we conducted a series of mergers and acquisitions to expand and compliment our existing food service business.Beginning in 2003, our management decided it would be in our best interests to expand into the energy conservation and electrical services businesses with acquisitions of GlobalNet in December 2003 and RS Services, Inc. in February2005.To capitalize on improving margins in energy conservation, we sold our two major food service divisions in October 2007 and concentrate exclusively on energy conservation services and products.On October24, 2007, we changed our name to EnerLume Energy Management Corp. (“EnerLume” or the “Company”) to reflect our new business focus. Our Business Our energy management division currently consists of two segments: RS Services and our energy conservation product segment, EnerLume Corp. RS Services is an electrical contract services firm which specializes in the installation and design of electrical systems, energy management systems, telecommunication networks and retrofitting of existing control panels, lighting systems, and alarm systems.Our energy conservation product segment consists of the EnerLume|EM®, which is a computerized controller capable of reducing energy consumption on lighting systems.Our goal is to provide both large and small customers with significant savings on their electrical energy usage and minimize downtime costs associated with power outages.In addition, we believe that the increase in energy efficiency related to the use of our product and services has the future potential for reducing repairs and maintenance expenses by reducing operating temperatures of existing equipment. The products and services we currently provide are as follows: 3 · EnerLume|EM®.This product is a lighting energy management system that is designed to reduce excess kilowatts ordinarily required for operating magnetic or electronic ballasts used in fluorescent lighting systems, and manages the incoming power so the ballasts draw energy when the power transmission is most efficient.This reduces energy costs while minimally reducing light levels so that virtually no light loss can be detected by the human eye.The light controller can be managed from a remote location, which provides what we believe to be a unique benefit to multi-locations customers. · Installation and Maintenance Services.We offer product enhancements, installation and product servicing and maintenance support to our customers. · Switchgear and Retrofit Contracts.We offer services as both contractor and subcontractor for multi-location switchgear and retrofit contracts nationwide.These services include replacing older, less efficient equipment and similar electrical devices and replacing them with new, and more updated energy efficient devices, such as circuit breakers and florescent lighting tubes and ballasts. Our long-term goal is to target the commercial, industrial and governmental markets, utilizing direct sales by master channel partners, sub-distributors and in-house sales staff.We also plan to conduct research and development, which may include new product launches and product expansions with a view to increasing revenues, market expansion, name brand recognition and client loyalty.We will also continue to develop our relationships with large electrical contractors, national large retail chains, office locations and property management companies. 4 RISK FACTORS Before making an investment decision, you should carefully consider the risks set forth below.We operate in a highly competitive environment in which there are numerous factors which can influence our business, financial position or results of operations and which can also cause the market value of our common stock to decline. Many of these factors are beyond our control and therefore, are difficult to predict. The following section sets forth what we believe to be the principal risks that could affect us, our business or our industry, and which could result in a material adverse impact on our financial results or cause the market price of our common stock to fluctuate or decline. These risks are not the only risks facing our company. Additional risks not presently known to us or that we currently deem immaterial may also impair our business operations. Moreover, we operate in a very competitive and rapidly changing environment.It is not possible for our management to identify or predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Our business, financial condition or results of operations could be materially adversely affected by any of these risks. The trading price of our securities could decline due to any of these risks, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS Risks Related to the Company Generally We have a history of losses and our future profitability on a quarterly or annual basis is uncertain, which could have a harmful effect on our business and the value of our common stock. Our consolidated statements of operations and our statements of operating cash flows reveal significant losses and the utilization of significant amounts of cash to support our operating activities.Although a substantial portion of the net loss in prior years was related to non-cash charges, there can be no assurance that adequate sources of financing will be obtained as required or that our assets will be realized and liabilities settled in the ordinary course of business.Our consolidated financial statements do not include any adjustments related to the recoverability of assets that might be necessary if we are unable to continue as a going concern nor the potential need to make sizable payments in connection with pending litigation. In order to continue as a going concern, we will require additional financing.There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. In addition, we are named as defendant in numerous litigations, including shareholder lawsuits.If an adverse ruling in any or all of these legal matters occurs, we may be forced to either restructure operations, or take other necessary and appropriate measures that could potentially limit our ability to exist further as a going concern. Our independent registered public accounting firm has indicated substantial doubt about our ability to continue as a “going concern.”If we are unable to successfully implement our business plan and secure equity financing, we may be unable to continue as a going concern. Our current independent registered public accounting firm, in their report with respect to our financial statements as of June30, 2007, and for three years in the period ended June30, 2007, included a “going concern” qualification. As discussed in Note 2 to the audited financial statements, we have incurred significant losses and have negative cash flows from operations for the years ended June30, 2007, 2006 and 2005, have a shareholders’ deficiency at June30, 2007 and are currently involved in significant litigations that can have an adverse effect on the Company’s operations.
